Case 0:18-cr-60349-BB Document 50 Entered on FLSD Docket 12/04/2020 Page 1 of 11




                              UNITED STATES DISTRICT COURT
                              SOUTHERN DISTRICT OF FLORIDA

                                   Case No. 18-cr-60349-BLOOM

 UNITED STATES OF AMERICA,

           Plaintiff,
 v.

 JOHN HENRY BRAGDTON,

       Defendant.
 ______________________________/

         ORDER ON EXPEDITED MOTION FOR COMPASSIONATE RELEASE
         AND REDUCTION OF SENTENCE TO TIME-SERVED WITH HOME-
       CONFINEMENT AND ELECTRONIC MONITORING IMPOSED AS SPECIAL
                        CONDITIONS OF RELEASE

           THIS CAUSE is before the Court upon John Henry Bragdton’s Expedited Motion for

 Compassionate Release and Reduction of Sentence to Time-Served with Home-Confinement and

 Electronic Monitoring Imposed as Special Conditions of Release, ECF No. [43] (“Motion”), filed

 on October 23, 2020. The Government filed its Response, ECF No. [45], to which Defendant has

 not filed a reply.1 The Court has carefully reviewed the Motion, all opposing and supporting

 submissions, any relevant exhibits, the record in this case and the applicable law, and is otherwise

 fully advised. For the reasons discussed below, the Motion is denied.

      I.       BACKGROUND

           On December 21, 2018, Defendant was charged by indictment with possession with intent

 to distribute a controlled substance, in violation of 21 U.S.C. § 841(a)(1) (Count 1), and possession

 of a firearm and ammunition by a convicted felon, in violation of 18 U.S.C. § 922(g)(1) (Count 2).


 1
   On November 25, 2020, the Court entered a Paperless Order noting that Defendant had filed his medical
 records in support of his Motion but had not filed a reply to the Government’s Response. ECF No. [49].
 The Court thereafter gave Defendant an opportunity to file a reply by December 2, 2020, but he did not do
 so.
Case 0:18-cr-60349-BB Document 50 Entered on FLSD Docket 12/04/2020 Page 2 of 11

                                                                    Case No. 18-cr-60349-BLOOM


 ECF No. [7] (“Indictment”). On March 14, 2019, Defendant pleaded guilty to Count 1 of the

 Indictment. See ECF No. [20]; Plea Agreement, ECF No. [23]. On May 30, 2019, Defendant was

 sentenced to a term of imprisonment of 46 months, followed by 3 years of supervised release. See

 ECF Nos. [32], [33]. Defendant is currently housed at FCI Coleman Low, in Sumterville, Florida.

        In the Motion, Defendant requests a reduction in sentence to time-served with a period of

 home confinement and electronic monitoring imposed as a special conditions of supervised release

 home confinement, due to the ongoing COVID-19 health crisis, arguing that his underlying

 medical conditions put him at an increased risk of contracting the virus. See Mot. at 2-3.

        The Government opposes Defendant’s Motion, arguing that Defendant fails to meet his

 burden to establish that a sentence reduction is warranted because Defendant’s medical conditions

 are well controlled and most are not recognized by the Centers for Disease Control (“CDC”) as

 heightening COVID risk, the § 3553(a) factors do not support a sentence reduction in this case,

 and Defendant remains a danger to the community.

        SARS-CoV-2, the novel coronavirus, and COVID-19, the disease it causes, have spread

 across the world and have impacted every person’s life. The United States is currently reporting

 more confirmed cases of COVID-19 and resulting deaths than any other country, with 13,822,249

 confirmed cases and 272,525 reported deaths as of December 3, 2020.2 The COVID-19 pandemic

 poses a serious danger to society at large. Moreover, COVID-19 poses a higher risk to incarcerated

 individuals who are unable to practice public health precautions that are otherwise available to the

 general public, such as social distancing practices.

        As a result of this dynamic, unpredictable, and unprecedented situation, Attorney General

 William Barr has urged the BOP to move vulnerable inmates out of penal institutions and into


 2
  Cases of Coronavirus Disease (COVID-19) in the U.S., Centers for Disease Control and Prevention,
 https://www.cdc.gov/coronavirus/2019-ncov/cases-updates/cases-in-us.html (last updated Dec. 3, 2020).


                                                  2
Case 0:18-cr-60349-BB Document 50 Entered on FLSD Docket 12/04/2020 Page 3 of 11

                                                                     Case No. 18-cr-60349-BLOOM


 home confinement, where appropriate. See Mem. from Attorney Gen. William Barr for Dir. of

 Bureau of Prisons re: Increasing Use of Home Confinement at Institutions Most Affected by

 COVID-19 (Apr. 3, 2020), https://www.justice.gov/file/1266661/download (“Memorandum”).

 The Memorandum identifies several facilities that have been particularly affected and should be

 given priority in the BOP’s consideration of implementing home confinement, including FCI

 Oakdale, FCI Danbury, and FCI Elkton. Id. at 1. The Attorney General has made the express

 finding that extant emergency conditions are materially affecting BOP functioning and has

 directed the BOP to immediately maximize transfers to home confinement for all eligible inmates

 at the specifically named facilities and other similarly situated facilities where COVID-19 is

 materially affecting operations. Id. The Memorandum further directs the BOP to review all inmates

 who have COVID-19 risk factors, as established by the Centers for Disease Control and Prevention

 (“CDC”), to determine their suitability for home confinement, while also emphasizing the

 importance of protecting the public from individuals who may pose a danger to society, and

 recognizing the need to avoid over-burdening law enforcement with “the indiscriminate release of

 thousands of prisoners onto the streets without any verification that those prisoners will follow the

 laws when they are released . . . and that they will not return to their old ways as soon as they walk

 through the prison gates.” Id. at 2-3. Finally, the Memorandum stresses the need for careful and

 individualized determinations regarding the propriety of releasing any given inmate to home

 confinement and discourages indiscriminate releases. Id. at 3.

    II.      DISCUSSION

          “Generally, a court ‘may not modify a term of imprisonment once it has been imposed.’”

 United States v. Pubien, 805 F. App’x 727, 729 (11th Cir. 2020) (quoting 18 U.S.C. § 3582(c)).

          “The authority of a district court to modify an imprisonment sentence is narrowly
          limited by statute.” [United States v. Phillips, 597 F.3d 1190, 1194-95 (11th Cir.



                                                   3
Case 0:18-cr-60349-BB Document 50 Entered on FLSD Docket 12/04/2020 Page 4 of 11

                                                                    Case No. 18-cr-60349-BLOOM


        2010)]. Section 3582(c) of Title 18 provides that the district court may not modify
        a defendant’s imprisonment sentence except: (1) if the Bureau of Prisons files a
        motion and extraordinary or compelling circumstances warrant modification or if
        the defendant is at least 70 years old and has served 30 years in prison; (2) if the
        modification is expressly permitted by statute or Federal Rule of Criminal
        Procedure 35; or (3) if the defendant’s original sentencing range has subsequently
        been lowered as a result of an amendment to the Guidelines by the Sentencing
        Commission. 18 U.S.C. § 3582(c).

 United States v. Shaw, 711 F. App’x 552, 554-55 (11th Cir. 2017); see also United States v.

 Celedon, 353 F. App’x 278, 280 (11th Cir. 2009); United States v. Diaz-Clark, 292 F.3d 1310,

 1316-18 (11th Cir. 2002). Thus, “[t]he law is clear that the district court has no inherent authority

 to modify a sentence; it may do so only when authorized by a statute or rule.” United States v.

 Rivas, 800 F. App’x 742, 745 (11th Cir. 2020) (quoting United States v. Puentes, 803 F.3d 597,

 605-06 (11th Cir. 2015)); see also United States v. Llewlyn, 879 F.3d 1291, 1296-97 (11th Cir.

 2018) (quoting Dillon v. United States, 560 U.S. 817, 827 (2010)).

        Defendant seeks relief specifically under the compassionate release provision,

 § 3582(c)(1)(A), which states:

        (c) Modification of an imposed term of imprisonment.— The court may not modify
        a term of imprisonment once it has been imposed except that—
        (1) in any case—
        (A) the court, upon motion of the Director of the Bureau of Prisons, or upon motion
        of the defendant after the defendant has fully exhausted all administrative rights to
        appeal a failure of the Bureau of Prisons to bring a motion on the defendant’s behalf
        or the lapse of 30 days from the receipt of such a request by the warden of the
        defendant’s facility, whichever is earlier, may reduce the term of imprisonment
        (and may impose a term of probation or supervised release with or without
        conditions that does not exceed the unserved portion of the original term of
        imprisonment), after considering the factors set forth in section 3553(a) [18 U.S.C.
        § 3553(a)] to the extent that they are applicable, if it finds that—
                (i) extraordinary and compelling reasons warrant such a reduction . . . .
                ....
        and that such a reduction is consistent with applicable policy statements issued by
        the Sentencing Commission . . . .

 18 U.S.C. § 3582(c)(1)(A)(i).




                                                  4
Case 0:18-cr-60349-BB Document 50 Entered on FLSD Docket 12/04/2020 Page 5 of 11

                                                                      Case No. 18-cr-60349-BLOOM


        Under the relevant Sentencing Guidelines policy statement, the Court “may reduce a term

 of imprisonment . . . if, after considering the factors set forth in 18 U.S.C. § 3553(a), to the extent

 they are applicable, the court determines that . . . extraordinary and compelling reasons warrant a

 reduction.” U.S. Sentencing Guidelines Manual § 1B1.13 (U.S. Sentencing Comm’n 2018). The

 Sentencing Guidelines add that the Court should reduce a sentence only if the “defendant is not a

 danger to the safety of any other person or to the community.” Id.

        Section 3582 sets out the order in which this Court should analyze a criminal
        defendant’s entitlement to a sentencing reduction. First, when the defendant brings
        the motion himself, the Court must ascertain whether he “has fully exhausted all
        administrative rights to appeal a failure of the Bureau of Prisons to bring a motion
        on the defendant’s behalf or [whether there has been a] lapse of 30 days from the
        receipt of such a request by the warden of the defendant’s facility, whichever is
        earlier.” 18 U.S.C. § 3582(c)(1)(a). Second, the Court should “consider[] the factors
        set forth in section 3553(a) to the extent that they are applicable.” Id. Third, the
        Court should turn to the “extraordinary and compelling reasons” test, as outlined in
        U.S.S.G. § 1B1.13 cmt. n.1. And fourth, the Court should determine whether the
        defendant poses a “danger to the safety of any other person or to the community,
        as provided in 18 U.S.C. § 3142(g).” Id.

 United States v. Stuyvesant, 454 F. Supp. 3d 1236, 1238 (S.D. Fla. 2020). Thus, in order to grant

 Defendant’s request pursuant to § 3582(c)(1)(A), the Court must: (1) find that Defendant has

 exhausted his administrative remedies with the BOP; (2) weigh the relevant § 3553(a) factors;

 (3) conclude that extraordinary and compelling reasons warrant compassionate release in this case;

 and (4) determine that Defendant is not a danger to the community. Moreover, Defendant bears

 the burden of establishing that compassionate release is warranted. See United States v. Hamilton,

 715 F.3d 328, 337 (11th Cir. 2013) (explaining that “a defendant, as the § 3582(c)(2) movant,

 bears the burden of establishing that” compassionate release is warranted, but that, even where a

 defendant satisfies this burden, “the district court still retains discretion to determine whether a

 sentence reduction is warranted”).




                                                   5
Case 0:18-cr-60349-BB Document 50 Entered on FLSD Docket 12/04/2020 Page 6 of 11

                                                                    Case No. 18-cr-60349-BLOOM


           i.   Exhaustion of Administrative Remedies

        On April 27, 2020, Defendant submitted a Reduction in Sentence Application, ECF No.

 [45-1], to the Warden at Coleman FCI (Low) based on his medical conditions. On June 5, 2020,

 his request for compassionate release/reduction in sentence was denied. See ECF Nos. [43] at 20,

 [45-2]. Defendant filed the instant Motion on October 23, 2020. He has exhausted his

 administrative remedies and,therefore, satisfies the first step of the § 3582 considerations.

          ii.   Extraordinary and Compelling Circumstances

        Defendant argues that extraordinary and compelling circumstances exist in his case

 because his health conditions coupled with the coronavirus pandemic increase the risk of death

 posed by COVID-19. In response, the Government concedes that type 2 diabetes constitutes a

 serious medical condition and heightened COVID risk factor, but argues that his ordinary high

 blood pressure does not constitute an extraordinary and compelling reason, and further, that high

 cholesterol and vision problems are not risk factors, and his BOP records do not indicate any

 current kidney problems. Finally, the Government contends that his medical conditions are well-

 controlled and do not present any impediment to his ability to provide self-care, and that the risk

 of COVID-19 alone is insufficient.

        At the outset, the Court notes that the Government has previously conceded that type 2

 diabetes “would qualify as an ‘extraordinary and compelling reason.’” Brief of Gov’t, ECF No.

 [47] at 16, United States v. Rind, No. 18-cr-603323 (S.D. Fla. filed Nov. 27, 2018). Indeed, the

 Government has acknowledged the same before other courts in this district, including this one. See

 United States v. Feucht, ---F. Supp. 3d ----, 2020 WL 2781600, at *3 (S.D. Fla. May 28, 2020)

 (“The Government agrees that the defendant’s serious medical condition (diabetes) presents an

 extraordinary and compelling reason that would allow compassionate release under the statute and




                                                  6
Case 0:18-cr-60349-BB Document 50 Entered on FLSD Docket 12/04/2020 Page 7 of 11

                                                                     Case No. 18-cr-60349-BLOOM


 guideline policy statement.” (internal quotation marks and docket citation omitted); United States

 v. Brown, No. 14-cr-60161, 2020 WL 5116781, at *4 (S.D. Fla. Aug. 31, 2020) (“The Government

 also affirms that, pursuant to updated internal guidance from the DOJ, inmates such as Defendant

 who present certain CDC risk factors, including Type 2 diabetes and hypertension, automatically

 establish extraordinary and compelling circumstances.” (citation and footnote call number

 omitted)). As such, the Government cannot credibly argue that Defendant’s health conditions here

 fail to constitute extraordinary and compelling circumstances. The Court will therefore hold the

 Government to its concession.

           Indeed, CDC guidance indicates that adults of any age with the following health conditions

 are at increased risk of severe illness due to COVID-19: cancer, chronic kidney disease, chronic

 obstructive pulmonary disease, heart conditions, such as heart failure, coronary artery disease, and

 cardiomyopathies, immunocompromised from solid organ transplant, obesity, severe obesity,

 pregnancy, sickle cell disease, smoking, and type 2 diabetes.3 Further, CDC guidance indicates

 that adults of any age with the following conditions might be at an increased risk for severe illness:

 asthma (moderate-to-severe), cerebrovascular disease, cystic fibrosis, hypertension or high blood

 pressure, immunocompromised state from blood or bone marrow transplant, immune deficiencies

 of HIV, use of corticosteroids, or used of other immune weakening medicines, neurologic

 conditions such as dementia, liver disease, overweight, pulmonary fibrosis, thalassemia, and type

 1 diabetes.4




 3
   People with Certain Medical Conditions, Centers for Disease Control and Prevention,
 https://www.cdc.gov/coronavirus/2019-ncov/need-extra-precautions/people-with-medical-conditions.html
 (last updated Dec. 1, 2020).
 4
     Id.



                                                   7
Case 0:18-cr-60349-BB Document 50 Entered on FLSD Docket 12/04/2020 Page 8 of 11

                                                                      Case No. 18-cr-60349-BLOOM


        Defendant asserts that he has type 2 diabetes, hypertension, high cholesterol, kidney failure

 and vision problems, including diabetic retinopathy and diabetic macular edema. See Mot. at 3.

 Based upon the Court’s review, Defendant’s BOP records do not document any current

 complications or treatment for kidney failure, and his vision problems do not place him at higher

 risk due to COVID-19. Nevertheless, per CDC guidelines and the Government’s concession, his

 type 2 diabetes place Defendant at an increased risk for severe illness from COVID-19, and

 substantially diminish his ability to provide self-care within the correctional facility environment.

 In addition, per CDC guidelines, based upon his hypertension, Defendant might be at an increased

 risk for severe illness should he contract COVID-19. Thus, Defendant has sufficiently established

 that extraordinary and compelling reasons exist here, based upon his medical conditions.

          iii.   Section 3553(a) Factors

        Nevertheless, the Court must consider the relevant § 3553(a) factors. The Government

 maintains that Defendant’s request is further unwarranted because the relevant § 3553(a) factors

 weigh against his release, arguing that Defendant has served less than half of his sentence, and

 would pose a danger to public safety if released. Defendant disagrees, asserting that he was

 convicted of a non-violent offense, he acknowledges the seriousness of the offense, is extremely

 remorseful, and accepts full responsibility. In addition, Defendant asserts that it is unlikely that he

 would commit crimes in the future, and that he has no incident reports and has dutifully performed

 his work assignments while incarcerated.

        The applicable sentencing factors under § 3553(a) include:

        (1) the nature and circumstances of the offense and the history and characteristics
        of the defendant;
        (2) the need for the sentence imposed—
            (A) to reflect the seriousness of the offense, to promote respect for the law, and
            to provide just punishment for the offense;
            (B) to afford adequate deterrence to criminal conduct;



                                                   8
Case 0:18-cr-60349-BB Document 50 Entered on FLSD Docket 12/04/2020 Page 9 of 11

                                                                   Case No. 18-cr-60349-BLOOM


            (C) to protect the public from further crimes of the defendant; and
            (D) to provide the defendant with needed educational or vocational training,
            medical care, or other correctional treatment in the most effective manner;
        (3) the kinds of sentences available;
        (4) the kinds of sentence and the sentencing range established for—
            (A) the applicable category of offense committed by the applicable category of
            defendant as set forth in the guidelines . . . .
        ....
        (6) the need to avoid unwarranted sentence disparities among defendants with
        similar records who have been found guilty of similar conduct; and
        (7) the need to provide restitution to any victims of the offense.

 18 U.S.C. § 3553(a). Nonetheless, this does not end the Court’s inquiry.

        Because a defendant’s sentence reflects the sentencing judge’s view of the
        [section] 3553(a) factors at the time of sentencing, the time remaining in that
        sentence may — along with the circumstances underlying the motion for
        compassionate release and the need to avoid unwarranted disparities among
        similarly situated inmates — inform whether immediate release would be
        consistent with those factors.

 United States v. Pawlowski, 967 F.3d 327, 331 (3d Cir. 2020). As to whether Defendant poses a

 danger to the safety of the community, section 3142(g) sets forth the relevant factors:

        (1) the nature and circumstances of the offense charged, including whether the
        offense is a crime of violence, a violation of section 1591, a Federal crime of
        terrorism, or involves a minor victim or a controlled substance, firearm, explosive,
        or destructive device;
        (2) the weight of the evidence against the person;
        (3) the history and characteristics of the person, including—
            (A) the person’s character, physical and mental condition, family ties,
            employment, financial resources, length of residence in the community,
            community ties, past conduct, history relating to drug or alcohol abuse, criminal
            history, and record concerning appearance at court proceedings; and
            (B) whether, at the time of the current offense or arrest, the person was on
            probation, on parole, or on other release pending trial, sentencing, appeal, or
            completion of sentence for an offense under Federal, State, or local law; and
        (4) the nature and seriousness of the danger to any person or the community that
        would be posed by the person’s release . . . .

 18 U.S.C. § 3142(g). “The factors listed in 3142(g) are largely duplicative of those in 3553(a).”

 United States v. Martin, No. CR 98-178, 2020 WL 3960433, at *6 (E.D. Pa. July 13, 2020) (quoting

 United States v. Salvagno, No. 02-51, 2020 WL 3410601, at *7 (N.D.N.Y. Apr. 23, 2020)).



                                                  9
Case 0:18-cr-60349-BB Document 50 Entered on FLSD Docket 12/04/2020 Page 10 of 11

                                                                                   Case No. 18-cr-60349-BLOOM


             At the time of sentencing, the Court concluded that a term of imprisonment of 46 months

  was appropriate in this case, in light of the § 3553(a) factors. In particular, this term of

  imprisonment was imposed due to the seriousness of the underlying offense and, in part, to

  Defendant’s criminal history. At the time of sentencing, Defendant had a total of five criminal

  history points, and a criminal history category of III. Specifically, Defendant’s criminal history as

  an adult includes multiple convictions for drug offenses, including marijuana and cocaine, dating

  back to 1985. See ECF No. [30] at 8-15. To date, Defendant has served about half of his sentence.

  Moreover, while Defendant asserts that he has had no disciplinary incidents while in custody and

  has dutifully performed his work assignments, he has presented no additional evidence or

  argument pertaining to the § 3553(a) factors that would affect the Court’s evaluation since

  Defendant was sentenced. As a result, the Court on balance finds that the applicable § 3553(a)

  factors do not weigh in favor of granting Defendant’s Motion. In addition, given Defendant’s

  criminal history and numerous drug-related convictions, the Court is not persuaded that Defendant

  is unlikely to commit crimes in the future, or that he would not pose a danger to the community.5

      III.      CONCLUSION

             Accordingly, the Court determines that Defendant has failed to demonstrate that a sentence

  reduction is warranted in this case. It is therefore ORDERED AND ADJUDGED that the Motion,

  ECF No. [43], is DENIED.




  5
    Because the Court finds that relief is not warranted pursuant to the § 3582 considerations, the Court does not consider
  the Government’s argument that the Court does not have the authority to direct the BOP to place Defendant in home
  confinement.


                                                            10
Case 0:18-cr-60349-BB Document 50 Entered on FLSD Docket 12/04/2020 Page 11 of 11

                                                         Case No. 18-cr-60349-BLOOM


         DONE AND ORDERED in Chambers at Miami, Florida, on December 4, 2020.




                                               _________________________________
                                               BETH BLOOM
                                               UNITED STATES DISTRICT JUDGE
  Copies to:

  Counsel of Record




                                          11
